Citation Nr: 0201998	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  96-39 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New 
York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to October 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the New York, New York (NY) RO, which held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a psychiatric 
disability.

In light of the decision below, additional development of the 
issues prior to a determination on their merits is being 
undertaken by the Board pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  In a March 1954 rating decision, the RO denied service 
connection for a psychiatric disability; the veteran did not 
appeal this denial.

2.  Evidence added to the record since March 1954 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1954 rating decision, which denied service 
connection for a psychiatric disability, is final.  38 
U.S.C.A. §§ 1110, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 3.306, 20.1100 (2001).

2.  Evidence received since March 1954 is new and material 
and the claim for service connection for a psychiatric 
disability is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed a claim for service 
connection in October 1953.  By rating decision dated March 
1954, the RO denied service connection for a psychiatric 
disability because the evidence showed that the veteran's 
psychiatric disability existed prior to service and was not 
aggravated by service.  The RO gave the veteran written 
notification of this determination in April 1954 and a timely 
appeal was not thereafter received.  Therefore, the rating 
decision became final.  Subsequently, the veteran filed a 
claim in August 1974 and in January 1981.  On both occasions, 
the RO sent the veteran a letter explaining that service 
connection was previously denied and that he must submit new 
and material evidence in order to reopen his claim.  The 
veteran did not submit evidence.

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in March 1954 included: the veteran's service 
medical records, which show that the veteran was treated, and 
subsequently discharged for, chronic severe schizophrenic 
reaction, latent type, manifested by withdrawal, 
seclusiveness, hallucinations, nightmares, and insomnia; and 
a March 1954 VA examination report diagnosing the veteran 
with chronic moderate schizophrenic reaction, latent type.

In September 1994, the veteran requested that his claim for 
entitlement to service connection for a psychiatric 
disability be reopened.  Newly submitted evidence since the 
March 1954 rating decision includes: a VA hospital discharge 
summary for the period from August 1994 through April 1995; a 
letter submitted by the veteran dated June 1996; a letter 
submitted by a VA Staff Psychiatrist; a VA medical summary, 
dated October 1962; a letter submitted by the veteran's 
private physician, Dr. Subhash C. Inamdar, dated June 1998; 
letters submitted by the veteran, dated June, August, and 
October 1998; and a letter submitted by Dr. Inamdar, dated 
August 2000.

The VA hospital discharge summary, for the period from August 
1994 through April 1995, reports that the veteran suffered 
from severe depression during military service.  The veteran 
was initially admitted to the medical intensive care unit for 
shortness of breath, weakness, and decreased appetite.  After 
a myocardial infarction was ruled out, the veteran was 
transferred to the "locked ward" secondary to vague suicidal 
gestures exhibited by the veteran when given a discharge 
date.  Towards the end of the veteran's hospital stay, he 
began to cooperate with treatment, continued to take 
medication, and denied depressive symptoms and suicidal 
ideations.  Major depression was diagnosed and accounted for 
as the major reason for the length of the hospital stay.

In a June 1996 letter, the veteran stated that a VA physician 
treated him after admittance into the VA hospital in 1995 and 
further stated that she believed that there is no reason to 
believe that he suffered from a psychiatric disability prior 
to service and that it was his military service that caused 
his "mental breakdown."

In a September 1996 letter, a VA psychiatrist stated that the 
veteran was hospitalized in 1984 for a psychiatric disability 
claimed by the veteran to have its onset in service and that 
the veteran appears to have a "good case" for service 
connection as his symptoms continue to persist.

In an October 1962 medical summary, a VA physician stated 
that the veteran "was essentially well until entrance into 
the U.S. Army" where he began to develop psychiatric 
difficulties.  The psychiatric consultant felt the veteran 
was markedly passive, had a dependent personality, and 
suffered from occasional anxiety attacks and conversion 
symptoms.  Diagnosis included neurasthenia. 

In the June 1998 letter, the veteran's private physician, Dr. 
Inamdar, reported that there was no evidence to suggest that 
the veteran's nervous condition existed prior to service.  He 
further stated that the veteran's psychiatric disability is a 
direct result of the severe stressors he experienced in 
service, as the veteran was never evaluated, treated or 
hospitalized for a psychiatric disability prior to service.  

In an August 2000 follow-up letter, Dr. Inamdar, after 
reviewing records from the New York RO, raised several 
questions regarding the veteran's claim.  First, Dr. Inamdar 
noted that there was no mention by the veteran of a 
psychiatric disability in his service discharge request.  
Second, he noted discrepancies in the record regarding the 
veteran's diagnosis of schizophrenic reaction, latent type.  
Specifically, he observed that there was no evidence of 
hallucinations, which would have strongly supported this 
diagnosis.  Third, he stated that there is no evidence that 
the veteran's disability existed prior to service and that 
the veteran is in fact a "dependent fragile individual" who 
had a nervous breakdown during service because of the way he 
was treated.  Finally, Dr. Inamdar stated that the veteran 
does not currently have a diagnosis of schizophrenia, but 
rather has a Depressive Disorder, N.O.S.

This evidence was not previously of record and the 
information contained therein cannot be said to be redundant, 
as it includes competent medical opinion that the veteran's 
psychiatric disability did not exist prior to military 
service.  A psychiatric disability preexisting service and 
not aggravated therein was the basis for the RO's denial of 
service connection in 1954.  Thus, the Board finds that the 
new evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim for service 
connection for a psychiatric disability, and that, 
accordingly, his claim is reopened. 



ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, the claim is reopened.  To this 
extent, the appeal is granted.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

